
	

114 HJ 57 IH: Directing the President to remove United States Armed Forces deployed to Iraq or Syria on or after August 7, 2014, other than Armed Forces required to protect United States diplomatic facilities and personnel, from Iraq and Syria.
U.S. House of Representatives
2015-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 57
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2015
			Mr. Amash introduced the following joint resolution; which was referred to the Committee on Foreign Affairs
		
		JOINT RESOLUTION
		Directing the President to remove United States Armed Forces deployed to Iraq or Syria on or after
			 August 7, 2014, other than Armed Forces required to protect United States
			 diplomatic facilities and personnel, from Iraq and Syria.
	
	
 1.Short titleThis joint resolution may be cited as the Constitutional Alternative to the War Powers Iraq and Syria Withdrawal Resolution. 2.Removal of United States Armed Forces from Iraq and SyriaCongress directs the President to remove the United States Armed Forces deployed to Iraq or Syria on or after August 7, 2014, other than Armed Forces required to protect United States diplomatic facilities and personnel, from Iraq and Syria—
 (1)by no later than the end of the period of 30 days beginning on the date of the enactment of this joint resolution; or
 (2)if the President determines that it is not safe to remove such United States Armed Forces before the end of that period, by no later than December 31, 2015, or such earlier date as the President determines that the Armed Forces can safely be removed.
			
